DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 17 March 2022, in the matter of Application N° 14/888,259.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application is being examined under the pre-AIA  first to invent provisions.
No claims have been canceled.
Each of the claims has been amended to replace “antiseptic wound dressing” with “antiseptic bandage for wounds.”  The amendment is considered to have support in the original disclosure (see Spec., pg. 7, lines 6-8) and therefore not raise the issue of new matter.  However, the Examiner notes that the singular mention of “bandage material” is mentioned as an equivalent to the term “wound dressing,” which the newly presented “bandage for wounds” now replaces.  Thus, as discussed herein below, the Examiner considers the amendment to provide an equivalent recitation to the previously rejected limitation. 
Claims 24 and 25 have been added.  The specification discusses the stabilization of a wound at an alkaline pH or at a pH of 5.5 (non-alkaline; mildly acidic pH) using the complex (see Spec., pg. 10, second full paragraph). [emphasis added]  The Examiner addresses the limitations below (see New Rejections).
Thus, independent claim 23 and dependent claims 2-4, 8, 9, 11, 12, 14-17, 19-22, 24, and 25 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Per the amendment filed 23 June 2020, and as acknowledged in the Advisory Action mailed 1 July 2020, the filed amendment to claim 4 was considered persuasive in overcoming the lack of antecedent basis rejection raised in the Final Rejection mailed 23 January 2020.  This rejection is withdrawn.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 
As presently amended, claim 23 recites:
An antiseptic bandage for wounds, comprising:
a carrier material comprising a bandage;
a composite material comprising:
a β-cyclodextrin comprising a wt% that is between 1-5 wt% of the carrier material,
a polyethyleneimine, wherein the β-cyclodextrin is bound to the polyethyleneimine to form the composite material;
at least one antiseptic comprising PHMB wherein the molecular ratio of polyvinylamine-β-cyclodextrin to antiseptic lies in the range of 0.1 to 1.0;
a surfactant comprising amidopropyl betaine wherein the dressing contains antiseptic and betaine in approximately equimolar amounts;
wherein,
the β-cyclodextrin is loaded with the antiseptic;
the composite material being applied to the carrier material via an aqueous solution; and wherein the composite material is bound to the carrier material via physical binding.


As discussed above, claim 24 recites that the antiseptic bandage according to claim 23, wherein the bandage is configured to set an alkaline pH environment in the wound.  Claim 25, which recites dependency from claim 24, narrows the invention by claiming that the bandage is configured to set a pH environment in the wound at 5.5. [emphases added]
At the outset, the Examiner notes that elements of the language of in each of claims 24 and 25 are presented in the specification and therefore appear to be supported by the original disclosure.
However, in considering the language used in the claims, the Examiner notes that Applicants are claiming that the bandage itself is configured to set (establish) an alkaline pH environment in the wound, and not the recited composite.  The Examiner additionally reiterates the inconsistent use of terminology between the instant specification and claims (i.e., composite versus complex).  The composite, according to the instant specification, appears to be responsible for setting the pH environment in the wound and not the bandage itself.  The claims appear to imply the latter.
The Examiner thus submits that the newly presented claims not only raise the issue of written description, but also constitute the addition of new matter.
The claims raise the issue of written description because of the recitation that states that it is the bandage being configured to set the pH of the wound environment.  Neither the claims nor the instant specification provide any compositional or structural description for how this “configuring” of the bandage produces the recited effect.
The issue of new matter is raised because the recitations of claims 24 and 25, which depend from claim 23, present a limitation with respect to the bandage that implies that there are additional compositional and/or structural elements associated with the bandage that are responsible for producing the recited effect.  As those elements are not set forth in either the claims or the instant specification, the Examiner submits that their addition, however well known in the art they may be, are not supported in the instant specification and therefore, constitute the addition of new matter.
Lastly, and with respect to claim 25 alone, the Examiner submits the limitations presented in this claim raise to the level of new matter since the pH to which the invention recites as being achieved is not an alkaline pH.  Persons of skill in the art immediately recognize a pH value of 5.5 as being mildly or weakly acidic, not alkaline (greater than about 7.3).  The Examiner thus raises the issue of new matter with respect to claim 25 since it depends from claim 24 directly which states that the bandage configures the wound environment to have basic (alkaline) pH, but then recites an acidic pH value.
Pursuant to MPEP §2163.06(I), the newly presented subject matter, though rejected under the above statute, will be given consideration with respect to the prior art, and evaluated accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Part a) of claim 23 recites “a carrier material comprising a bandage.”  However, neither the instant specification nor the claims provide any additional compositional or structural limitations that serve to define this component of the recited antiseptic bandage for wounds (i.e., wound dressing).
Herein, for the purposes of continued consideration on the merits, the Examiner broadly and reasonably interprets the “bandage material” as possessing the same consideration as the previously recited “wound dressing” and therefore being read upon any substrate that fits such an intended use.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the former condition applies.
As discussed in the preceding rejection, claim 25 depends directly from claim 24 which recites that the bandage is configured to establish an alkaline environment in the wound to which it is applied.  Since claim 25 depends directly from claim 24 and recites that the pH that is established has a value of 5.5 (mildly or weakly acidic), the claim fails to further limit the invention of claim 24.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Maintained Rejections
The following rejections are maintained from the previous Final Office Correspondence dated 23 January 2020 since the art that was previously cited continues to read on the amended and newly recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23, 2-4, 8, 9, 11, 12, 14-17, and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pegelow et al. (US Pre-Grant Publication Nº 2004/0031107 A1; of record) in view of Schmidt et al. (DE 102004008913 A1; Espacenet machine translation attached), and Hiltner et al. (USPN 7,604,816; of record) [emphasis added to reflect added claims].
As amended, claim 23 recites:
An antiseptic bandage for wounds, comprising:
a carrier material comprising bandage material;
a composite material comprising:
a β-cyclodextrin comprising a wt% that is between 1-5 wt% of the carrier material,
a polyethyleneimine, wherein the β-cyclodextrin is bound to the polyethyleneimine to form the composite material;
at least one antiseptic comprising PHMB wherein the molecular ratio of polyvinylamine-β-cyclodextrin to antiseptic lies in the range of 0.1 to 1.0;
a surfactant comprising amidopropyl betaine wherein the dressing contains antiseptic and betaine in approximately equimolar amounts;
wherein,
the β-cyclodextrin is loaded with the antiseptic;
the composite material being applied to the carrier material via an aqueous solution; and wherein the composite material is bound to the carrier material via physical binding.
Pegelow discloses a textile cleaning material in the form of a planar-like structure with one or more host substances either chemically and/or physically bonded to it.  The host substances are taught further as containing and releasing one or more active compounds (Abstract; claim 1).  The host substances are defined further as being cyclodextrins and/or derivatives thereof (e.g., α-, β-, and/or γ-cyclodextrins) (see e.g., claims 3 and 5).  The active components disclosed in claim 1 of the reference are further defined in claim 13 as including surfactants and antimicrobial active ingredients.  Such is considered to teach the guest/host relationship recited in claim 23.
Claim 6 of the reference discloses that the planar-like structure of the disclosed cleaning material is selected from such embodiments as cotton or polyester textile fabric and hydrophilic polyurethane foam, polyvinyl derivatives, polyamides, and mixtures thereof.
Regarding the claimed anchoring group, Pegelow teaches in claim 7 that the surface of the textile fabric possesses functional groups, from among which may be selected –NH, –NH2, and triazine compounds.  Alternatively, claims 9-11 teach that the host substances (e.g., β-CD) are bonded via spacers to the free functional groups of the textile fabrics and that such polymeric groups which may be utilized include both triazine compounds and halogenated triazines, such as monochlorotriazine or MCT.  Paragraph [0012] is considered to also teach and suggest the bonding limitations recited in claim 23.  Therein, it is taught that the host substances (i.e., cyclodextrins) will enter into a physical bond with the planar like structure while at the same time taking up or bonding the active components in a complex within the host (i.e., chemical complex binding).
The foregoing is considered to teach each of the limitations of the recited composition with one notable exception: Pegelow does not expressly teach polyethyleneimine as the anchoring group.  What the reference does teach is using polyvinylamine (i.e., MCT) as discussed above. [emphasis added]  It also discloses that the planar-like structure will be composed of polyvinyl and polyamide functional groups with which the inclusion complex may bond directly to.  What Pegelow fails to teach is that the –NH or –NH2 groups are due to the presence of PEI.  Schmidt is considered to remedy this deficiency.
Schmidt discloses a fiber, particularly textile fibers, textile fabric, or hair, which contain a composition comprising a cyclodextrin derivative (e.g., β-CD per claim 3) which contains therein, a composition to be released (see e.g., claims 1, 3, 12, and 13).  Claim 2 in definition of the association of cyclodextrin with the rest of the polymeric molecules discloses that it will be in bound to an “ionene” group which is defined further by the reference as a polymer having a plurality of quaternary nitrogen atoms in the polymer backbone (see attached translation, pg. 4, fourth paragraph).  Ionenes are preferably defined as being polyethyleneimine compounds to which the cyclodextrin are attached (see attached translation, pg. 5, paragraphs 6-7).
What the combined teachings of Pegelow and Schmidt present to the ordinarily skilled artisan is a reasonable expectation of success for modifying Pegelow to incorporate polyethyleneimine into the prepared carrier material as a component which contains functional groups with which the antimicrobial-loaded cyclodextrin inclusion complexes will bind.  As PEI is understood to have different linear, branched, and dendrimeric structures:

    PNG
    media_image1.png
    38
    228
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    135
    228
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    220
    228
    media_image3.png
    Greyscale

the Examiner respectfully advances that a person of skill in the art at the time of the instantly claimed invention would have understood that the teachings of Pegelow included such compositions.
Thus, the foregoing is considered to render the instantly claimed composition prima facie obvious, absent a clear showing of evidence to the contrary.
The foregoing is also considered to teach and suggest the compositional limitations of claims 2-4 and claims 14-17, in addition, one of the two possible organization of structural components as broadly and reasonably interpreted above.  The limitations of claim 14 are considered to recite the same compositional requirements as claim 23 further reciting intended uses of the composition as a plaster or wound dressing.  Similarly, claims 15-17 also recite intended uses for the same composition.  As the reference discloses the composition of claim 23, so too has it met the compositional limitations of claims 14-17.
Disclosure of β-CD (e.g., claim 5) teaches the limitations of claim 4.
Paragraph [0018] of the reference expressly teaches the claimed weight percent limitations of the cyclodextrin with respect to the overall composition as recited in claim 7.  Therein, it is taught that “the cleaning material according to the invention has … preferably between 1 and 5% by weight, based on the cleaning material, of host substances, where the host substances are preferably distributed randomly over the textile fabric.”
Paragraph [0061] teaches and suggests using biguanides as one of the active substances which include chlorhexidine, thereby teaching the limitations recited in claims 8 and 9.
The limitations of claim 10 recite that the molecular ratio of cyclodextrin to antiseptic lies within the range of 0.1-1.0, presumably from 0.1:1 to 1:1.
The molecular weight of β-cyclodextrin is 1,134.98 g/mol (or about 1,135 g/mol).  This converts to about 0.000088 mol/g.  Similarly, chlorhexidine, disclosed in ¶[0061], has a molecular weight of about 505.4466 g/mol (or about 505.5 g/mol).  This converts to about 0.002 mol/g.
The reference as discussed above preferably teaches the carrier material as containing between 1-5 wt% of the host substance on the material. [emphasis added] See ¶[0018].  The antiseptic compound (disclosed as the antimicrobial agent) is disclosed in ¶[0066] as being used in amounts which are broadly taught as ranging from 0.0001% by weight to 1% by weight.  However, this is most preferably taught as ranging from 0.01 to 0.2% by weight.
The skilled artisan preparing a 100-gram formulation of the host and antiseptic materials would be in possession of the guidance necessary to calculate a formulation having a molecular ratio range as claimed.  For example, a 100-gram formulation containing 4% β-cyclodextrin would contain 4-grams of β-CD.  Similarly, the same formulation containing 0.2% chlorhexidine would contain 0.2-grams of the agent.  Converting the respective ingredients to moles gives 0.000352 mol of β-CD and 0.0004 mol chlorhexidine; this results in a ratio of about 0.88:1.
Thus, using the preferred guidance provided by the reference, the Examiner advances that achieving a formulation possessing a ratio range as claimed would have been well within the purview of the ordinarily skilled artisan.  Arrival at a combination of amounts to provide such a molecular ratio, as evidenced above, would have been achievable through routine experimentation, absent a clear showing of evidence to the contrary.
Paragraph [0045] is considered to teach and suggest the limitations recited in claim 11.  Therein, the passage serves to further define the surfactant compound disclosed in the claims of the reference.  Zwitterionic surfactants such as betaines are disclosed as being preferred.
Regarding the limitations of claims 9 and 12, Pegelow does teach and suggest that the antimicrobial active ingredient can be chosen from a number of biguanide compounds including chlorhexidine, thereby meeting the limitations of claim 9.  However, polyhexamide (aka polyhexamethylene biguanide or PHMB) is not expressly listed among these compounds (see e.g., ¶[0061]).  Similarly, the reference teaches that particularly suitable surfactants used in the practiced formulations are zwitterionic betaines such as cocoamidopropyl betaines.  Paragraph [0045] which expressly discloses CAPB as its most preferred embodiment for this component, also teaches on a broader scope that N-acylaminopropyl-N,N-dimethylammonium glycinato zwitterionic surfactants having 8-18 carbon atoms in the acyl group are also envisioned.  Thus, while not expressly disclosing undecylenic amidopropyl betaine as one of the surfactants used, the compound is considered to be taught and suggested by the reference.  Use of the two compounds together is thus a deficiency of the Pegelow reference; one which remedied by the teachings of Hiltner.
Hiltner is drawn to bioabsorbable wound dressings comprising a linear polymer biguanide and a tenside compound (claims 1-4).  Here, polyhexanide or PHMB is the preferred biguanide compound (claim 2).  The tenside compound is further defined in claims 5-7 as being a glycine derivative, further still an amidoalkyl betaine of a fatty acid, more narrowly selected from such compounds as cocoamidoalkyl betaine and undecylene amidoalkyl betaine.  The reference teaches that a particularly preferred combination of biguanide and tenside is PHMB and undecylenic amidopropyl betaine (herein “UAPB”).  Claim 17 teaches a composition which employs 0.01-1.0% by weight of PHMB and 0.01-1.5% by weight of an amphotenside.  The latter is understood by the Examiner as being a synonym for zwitterionic tenside or surfactant (e.g., CAPB).
This calls to light another point where Pegelow appears to fail, namely the recitation of claim 13 whereby the claimed formulation possesses equimolar amounts of the generic antiseptic and betaine.  At best, using antiseptic compounds such as chlorhexidine or ethylenebis(1-tolylbiguanide), the latter of which has a molecular weight of about 408.5 g/mol (or about 0.002 mol/g) a ratio of biguanide antiseptic to betaine of about 0.67:1 can be achieved.
However, the Examiner advances that a person of skill in the art in possession of the combined teachings of Pegelow and Hiltner will observe that different combinations of biguanides and betaines are known in the art, notably the preferred combination of PHMB and UAPB as disclosed by Hiltner.
Employing the same method of calculation as discussed above, the Examiner argues that formulations possessing equimolar amounts of antiseptic biguanide (i.e., PHMB = 185.3 g/mol or 0.0054 mol/g) and betaine (i.e., undecylenic amidopropyl betaine = 340.5 g/mol or 0.003 mol/g) would have been known to the skilled artisan at the time of the instant invention.  Employing routine experimentation and calculation, the ordinarily skilled bench chemist preparing a 100-gram formulation containing, for example 1.5% UABP (or 0.00465 mol UAPB) can readily calculate that it would take 0.86-grams (0.86%) of PHMB (or 0.00465 mol of PHMB) to produce an equimolar formulation.
Thus, based on the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the composition as recited in claim 13.  Both references teach and suggest combining biguanide and betaine surfactants to produce antimicrobial formulations.  Pegelow is deficient insomuch as it fails to meet the antiseptic:betaine equimolar ratio as claimed.  However, Hiltner’s disclosure of the combination of PHMB and UAPB and the percentages used is considered to cure this deficiency.  Furthermore, using the same calculation as above, it is argued that the teachings of Pegelow can be modified to include the combination of PHMB and UAPB using the broader percent ranges disclosed in ¶¶[0066] and [0086] of Pegelow and still achieve the instantly claimed composition.  Therein a combination of 1% PHMB and 1.8% UAPB in a 100-gram formulation will produce an equimolar combination (i.e., 0.0054 mol apiece).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, and absent a clear showing of evidence to the contrary.
Lastly, the limitations of newly presented claims 19-22 are directed to the nature by which the recited compounds of claim 23 are bound to one another.  Claim 19 recites that the “physical binding” of claim 23 comprises electrostatic interactions.  Claim 20 recites that the “physical binding” is formed from “chemical interactions between the molecule or its derivatives.  Claim 21 recites that the “chemical interaction” is formed between hydrophilic interactions of cyclodextrin with the surface of the carrier material whereas claim 22 recites that the “chemical interaction” is formed between hydrophobic interactions of cyclodextrin with the surface of the carrier material.
Having carefully weighed each of the newly presented limitations, the Examiner broadly and reasonably interprets each of the claims to recite the same subject matter as is presented in claim 23 (or claims 23 and 20 with regard to claims 21 and 22).  Therein, the Examiner considers the combination of the components in claim 23 as they have been applied to the carrier material to meet the “physical binding” as presented in claims 19 and 20.  More particularly, claims 19 and 20 are considered to simply recite that on combination, non-specific electrostatic interactions and/or chemical interactions will occur.  Such limitations are considered to be natural occurrences and not contribute to the overall patentability of the recited composition, especially since all that is required by the claims to achieve the recited properties is to combine the components.
The limitations recited by claim 21 are considered to be met by the foregoing teachings which discuss attaching the cyclodextrin to the surface of the practiced material.  The polyurethane foam, for instance, is disclosed in claim 6 as being a hydrophilic polyurethane foam.  Thus, when considering the above teachings of Pegelow and Schmidt, they are considered to immediately guide the skilled artisan to bonding the host substance (i.e., β-CD) to the planar-like structure (e.g., hydrophilic polyurethane) having functional groups such as –NH2.
Lastly, regarding the limitations of claim 22 which recite that the cyclodextrin interaction with the surface is hydrophobic, the Examiner turns again to the same teachings as discussed above pertaining to the hydrophilic interactions.  Therein, the material used to prepare the planar-like structure, in some cases, is openly taught as being hydrophilic.  However, the mixture of material used is also taught as being formed with other materials which may be deemed organic and therefore hydrophobic.  Since the cyclodextrins are understood to be hydrophobic inside their torus structure and hydrophilic on the outside, the Examiner broadly and reasonably interprets that the spacer or functional groups found within the planar-like structure material per claim 6 will produce the recited hydrophobic interaction.  Additional interpretation of the claim is considered to be directed to the active ingredient which is loaded into the center of the cyclodextrin component which is then attached to the substrate.  In this instance, the Examiner considers the limitation to be met, for the reasons mentioned above.  Therein, in order for the active ingredient to be compatible with and loaded into the β-CD host substance, it is best that it is hydrophobic.  As such, the loading of an active ingredient such as chlorhexidine or PHMB would be considered to meet the recited “hydrophobic interaction” limitation.
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 23, 2-4, 8, 9, 11, 12, 14-17, and 19-24 under 35 USC 103(a) as being unpatentable over the combined teachings of Pegelow et al., Schmidt et al., and Hiltner et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds of the filed amendment to claim 23, namely that none of the above cited documents teach or suggest an “antiseptic bandage for wounds.”
Applicants’ discussion of the support provided for the amendment is discussed as being present in the instant specification (pg. 7, line 11).  The Examiner acknowledges this citation, notably as it is the only citation of “bandage” in the entirety of the specification and that it is listed as an alternative term to the previously recited “wound dressing.”
As neither term provides any additional compositional or structural definition for the substrate in the claim, the Examiner respectfully submits that the rebranding of the recited composition fails to overcome the rejection of record.
Therein, those materials disclosed by Pegelow and to which the disclosed compositions are applied continue to be considered as reading on the recited “bandage” limitation. 
Applicants’ remarks traversing the respective teachings of Schmidt and Hiltner have been considered, but are also not persuasive.
Schmidt is relied upon to remedy Pegelow’s failure to expressly teach that the –NH or –NH2 groups are due to the presence of PEI, whereas Hiltner is relied upon by the Examiner to provide disclosure and suggestion of using two compounds in combination that are taught by Pegelow.
Applicants’ remarks directed to the wound dressing aspects of Schmidt and Hiltner are additionally not considered persuasive because Pegelow is considered to disclose materials that meet the breadth of the claimed subject matter.  Since the composition of Pegelow is applied to this substrate, the Examiner considers the limitation met.
Hiltner’s disclosure discussing the frequency of changing a bandage is considered to be beyond the scope of the claimed invention.
Applicants’ argument that neither Pegelow nor Schmidt are related to wound dressings (aka bandages for wounds) is again not persuasive as no additional compositional or structural merits are provided in the claimed invention that set the “bandage” apart from a substrate that may be used as a bandage.  The Examiner respectfully submits that the wound dressing (or bandage) that is presented in the claims is broadly and reasonably interpreted as being read upon by any form of fabric, cloth, or substrate to which the disclosed antiseptic composition may be applied.
Lastly, regarding newly presented claims 24 and 25, the Examiner considers the properties recited therein to be met by the practiced compositions that are presented by the combined teachings of record.  MPEP §2173.05(g) denotes “[a] claim term [as being] functional when it recites a feature ‘by what it does rather than by what it is.”  Additionally, MPEP §2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”
In the instant case, and issues under 35 USC 112(a) and (d) aside, the Examiner notes that Pegelow teaches and suggests the composition of claim 23.  The limitations that depend either directly or indirectly from claim 23 do not recite any additional compositional limitations.  Therefore, the Examiner respectfully submits that since the limitations of the recited composition are met, then a person of ordinary skill in the art, at the time of the instantly filed invention would have reasonably expected to have met the claimed function of the composition.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615